DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  periods after "the second volume" in line 11 of claim 16 and after "the first volume" after line 15 of claim 16 should be semicolons instead, or the word after the periods should have their first letter capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, second paragraph recites the limitation, “control the volume of the second airbag chamber to be less than the first airbag chamber and the second airbag chamber”. It is unclear if the claim is saying the volume of the second air bag chamber is less than itself or less than the combination of first and second airbag chamber. Apparently, the limitation means “control the volume of the second airbag chamber to be less than the first airbag chamber and the third airbag chamber”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20030155750) in view of Nusier et al. (US 20180244222), hereinafter Hu and Nusier, respectively.
Regarding claim 1, Hu discloses a vehicle (Hu, 16 in Fig. 1), comprising: a first airbag chamber (Hu, Fig. 12, airbag chamber 74 on the left under zone II) inflatable to an inflated position (Hu, Fig. 12 and paragraph 0046); and a second airbag chamber (Hu, Fig. 12, airbag chamber 74 under zone I) inflatable to an inflated position (Hu, Fig. 12 and paragraph 0046); the first airbag chamber being disposed in a cross-vehicle direction (Hu, paragraph 0051, the system can be on the front of the vehicle, where it will change to a cross-vehicle direction) relative to the second airbag chamber; wherein the first airbag chamber has a first volume in the inflated position and the second airbag chamber has a second volume in the inflated position, the first volume being different than the second volume (Hu, inflated position shown in Fig. 12, first airbag has a smaller volume than the second airbag); a computer having a processor (Hu, 60 in Fig. 1) and memory (Hu, 62 in Fig. 1) storing instructions (Hu, Fig. 20) executable by the processor to selectively control the volume (Hu, paragraph 0030, processor controls the gas generators, paragraph 0024-25, each gas generator can be independently deployed) of the first airbag chamber and the second airbag chamber based on a type of vehicle impact detected (Hu, Fig. 20 and paragraph 0053, type of impact decided by size and location of impact).
Regarding claim 22, Hu discloses the vehicle of claim 21, further comprising a third airbag chamber (Hu, Fig. 12, airbag chamber 74 under zone III) and inflatable to an inflated position (Hu, Fig. 12 and paragraph 0046), the third airbag chamber being disposed in a cross-vehicle direction (Hu, paragraph 0051, the system can be on the front of the vehicle, where it will change to a cross-vehicle direction) relative to the first airbag chamber and the second airbag chamber; and the memory stores instructions executable by the processor to selectively control the volume (Hu, paragraph 0030, processor controls the gas generators, paragraph 0024-25, each gas generator can be independently deployed) of the third airbag based on the type of vehicle impact detected (Hu, Fig. 20 and paragraph 0053, type of impact decided by size and location of impact).
Hu fails to disclose a pair of frame rails; a bumper beam supported by the frame rails; the airbag chambers supported by the bumper beam as recited in claim 1.
However, Nusier teaches a pair of frame rails (Nusier, 44 and 46 in Fig. 1); a bumper beam (Nusier, 38 in Fig. 2 and paragraph 0029) supported by the frame rails; the energy absorbers supported by the bumper beam (Nusier, Fig. 2-3, supported on the outward face 48 of bumper beam 38).
Nusier is considered to be analogous art because it is in the same field of vehicle protection system as Hu. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Hu to incorporate the teachings of Nusier and have a pair of frame rails and a bumper beam such that the airbag chambers are supported by the bumper beam. Doing so would support the vehicle with the frame and the bumper beam reinforces the structural integrity of the vehicle (Nusier, paragraph 0030).
Allowable Subject Matter
Claims 1-10, 12-15, 18, and 20 are allowed. Note that claims 18 and 20 depend on the objected base claim 16.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle collision protection device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612